DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner withdraws the specification objections based upon Applicant’s submission of the amended specification.

Claim Rejections - 35 USC § 112
Examiner withdraws the 35 USC § 112(b) rejection based upon Applicant’s amendment to the claims.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Sapan on December 16, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A semiconductor device comprising:
a substrate having opposed first and second major surfaces, an active area, and a termination area;
insulated trenches extending from the first major surface toward the second major surface, each of the insulated trenches including a conductive field plate and a gate electrode overlying the conductive field plate, the gate electrode being separated from the field plate by a gate-field plate insulator, wherein the conductive field plate extends longitudinally in both of the active and the termination areas and the gate electrode is absent in the termination area;
a body region having body segments of a first conductivity type at the first major surface that extend laterally between pairs of the insulated trenches and extend vertically toward the second major surface;
a drift region having a second conductivity type disposed between the body region and the second major surface;
first and second spacer regions of [[a]] the second conductivity type extending from the drift region and extending laterally between the pairs of the insulated trenches at the first major surface within the termination area to produce segments of the first conductivity type at the first major surface between the first and second spacer regions that are disjoint from the body segments of the body region;



2. 	(Previously Presented) The semiconductor device of claim 1 wherein the segments of the first conductivity type are first segments, and the semiconductor device further comprises third spacer regions of the second conductivity type at the first major surface extending laterally between the pairs of the insulated trenches in the termination area, the third spacer regions being displaced from the second spacer regions to produce second segments of the first conductivity type at the first major surface between the second and third spacer regions that are disjoint from the first segments and from the body segments the body region. 

3. 	(Original) The semiconductor device of claim 2 wherein:
the first segments exhibit a first segment width parallel to a longitudinal dimension of the insulated trenches; and
the second segments exhibit a second segment width parallel to the longitudinal dimension of the insulation trenches, the second segment width differing from the first segment width.

4.	(Previously Presented) The semiconductor device of claim 2 wherein the termination area surrounds the active area, and the semiconductor device further comprises an insulated termination trench surrounding the termination area, wherein a conductive shield plate resides in the insulated termination trench, and third segments of the first conductivity type are present between the third spacer regions and the insulated termination trench, the third segments being disjoint from the first and second segments and from the body segments of the body region.

5. 	(Previously Presented) The semiconductor device of claim 1 wherein:
the first spacer regions exhibit a first spacer width parallel to a longitudinal dimension of the insulated trenches; and


6. 	(Previously Presented) The semiconductor device of claim 1 wherein:
each of the insulated trenches comprises first and second end portions and a middle portion extending longitudinally between the first and second end portions, wherein the first and second spacer regions extend laterally between the first end portions of the pairs of the insulated trenches; and
the semiconductor device further comprises third and fourth spacer regions of the second conductivity type at the first major surface extending laterally between the second end portions of the pairs of the insulated trenches to produce additional segments of the first conductivity type at the first major surface between the third and fourth spacer regions that are disjoint from the body segments of the body region.

7. 	(Original) The semiconductor device of claim 1 wherein distal ends of the gate electrode in each of the insulated trenches define an outer perimeter of the active area, wherein at least one of the first and second spacer regions and the segments is adjacent to the gate electrode at the outer perimeter of the active area and separated from the gate electrode by an insulator.

8. 	(Original) The semiconductor device of claim 1 wherein at least one of the first and second spacer regions and the segments is adjacent to the field plate in the  and separated from the field plate by an insulator.

9.	(Previously Presented) The semiconductor device of claim 1 wherein the body segments of the body region and the segments of the first conductivity type are configured to be formed concurrently in the same implantation process.

10. 	(Currently Amended) The semiconductor device of claim 1 further comprising:
source regions above the body region at the first major surface between the insulated trenches;

a drain region of the second conductivity type under the drift region, such that the source, body, drift, and drain regions extend in that order from the first major surface toward the second major surface, wherein the gate electrode is adjacent to the body region in the active area and is separated from the body region by an insulator, and the field plate is adjacent to the drift region and is separated from the drift region by the insulator.

11.	(Canceled)

12.	(Canceled)

13.	(Canceled)

14.	(Canceled)

15.	(Canceled)

16.	(Canceled)

17.	(Canceled)

18. 	(Currently Amended) A semiconductor device comprising:
a substrate having opposed first and second major surfaces, an active area, and a termination area surrounding the active area;
insulated trenches extending from the first major surface toward the second major surface, each of the insulated trenches comprising first and second end portions and an middle portion extending longitudinally between the first and second end portions, each of the insulated trenches including a conductive field plate and a gate electrode overlying the conductive field plate, the gate electrode being separated from the conductive field plate by a gate-field plate insulator, wherein the conductive field plate extends longitudinally in both of the active and termination areas and the gate electrode is absent in the termination area;
a body region having body segments of a first conductivity type at the first major surface that extend laterally between corresponding pairs of the insulated trenches and extend vertically toward the second major surface;
a drift region having a second conductivity type disposed between the body region and the second major surface;
first and second spacer regions of [[a]] the second conductivity type extending from the drift region at the first major surface and extending laterally between the pairs of the insulated trenches at the first end portion to produce first segments of the first conductivity type at the first major surface between the first and second spacer regions that are disjoint from the body segments of the body region; and
third and fourth spacer regions of the second conductivity type extending from the drift region at the first major surface extending laterally between the pairs of the insulated trenches at the second end portions to produce additional segments of the first conductivity type at the first major surface between the third and fourth spacer regions that are disjoint from the body segments of the body region, wherein the body segments, the first segments, and the additional segments are configured to be formed concurrently in the same implantation process;
wherein each body segment is contiguous in a central region of the active area between the pairs of insulated trenches that excludes the first, second, third, and fourth spacer regions.

19. 	(Previously Presented) The semiconductor device of claim 18 wherein:
distal ends of the gate electrode in each of the insulated trenches define an outer perimeter of the active area;
at least one of the first and second spacer regions and the first segments is adjacent to the gate electrode at the outer perimeter of the active area at the first end portions and is separated from the gate electrode by an insulator; and
 at least one of the third and fourth spacer regions and the additional segments is adjacent to the gate electrode at the outer perimeter of the active area at the second end portions and is separated from the gate electrode by an insulator.

20. 	(Currently Amended) The semiconductor device of claim 19 further comprising:
fifth spacer regions of the second conductivity type at the first major surface extending laterally between the pairs of the insulated trenches at the first end portion of the termination area, the fifth spacer regions being displaced from the second spacer regions to produce third segments of the first conductivity type at the first major surface between the second and fifth 
sixth spacer regions of the second conductivity type at the first major surface that extend from the drift region and extend[[ing]] laterally between the pairs of the insulated trenches at the second end portion of the termination area, the sixth spacer regions being displaced from the fourth spacer regions to produce fourth segments of the first conductivity type at the first major surface between the fourth and sixth spacer regions that are disjoint from the body region, wherein at least one of the sixth spacer regions and the fourth segments is adjacent to the field plate in the termination area and is separated from the field plate by an insulator.

21.	(Canceled) 
22.	(Canceled)

23.	(Currently Amended) A transistor device comprising:
a semiconductor substrate having a first major surface (a “top surface”) and a second major surface (a “bottom surface”);
a first insulated trench formed within the semiconductor substrate, wherein:
the first insulated trench extends in a vertical direction from the top surface toward the bottom surface and has a depth less than a distance from the top surface to the bottom surface;
the first insulated trench extends in a first lateral direction from a first end to a second end of the first insulated trench;
the first insulated trench has a width defined along a second lateral direction perpendicular to the first lateral direction and the vertical direction;
a first conductive field plate is disposed within the first insulated trench and extends along the first lateral direction from the first end of the first end to the second end of the first insulated trench; and
the first insulated trench includes a first end portion near the first end of the first insulated trench, a second end portion near the second end of the first 
a second insulated trench formed within the semiconductor substrate, wherein:
the second insulated trench extends in the vertical direction from the top surface toward the bottom surface and has a depth less than the distance from the top surface to the bottom surface;
the second insulated trench extends in the first lateral direction from a first end to a second end of the second insulated trench;
the second insulated trench has a width defined along the second lateral direction;
a second conductive field plate is disposed within the second insulated trench and extends along the first lateral direction from the first end to the second end of the second insulated trench; and
the second insulated trench includes a first end portion near the first end of the second insulated trench, a second end portion near the second end of the second insulated trench, and a middle portion between the first end and the second end of the second insulated trench that excludes the first end portion and the second end portion of the second insulated trench;
an active area that includes the middle portion of the first insulated trench and the middle portion of the second insulated trench, the active area further including:
a contiguous first body region of a first conductivity type at the first major surface within the semiconductor substrate disposed between the middle portions of the first and second insulated trenches, the first body region extending in the vertical direction from the top surface of the semiconductor substrate toward the bottom surface of the semiconductor substrate and having a depth of the first body region along the vertical direction;
a first source well within the first body region having a second conductivity type opposite the first conductivity type disposed at the top 
a first gate electrode overlying the first field plate above the middle portion of the first insulated trench, the first gate electrode being separated from the first field plate by a gate-field plate insulator material; and
a second gate electrode overlying the second field plate above the middle portion of the second insulated trench, the second gate electrode being separated from the second field plate by the gate-field plate insulator material; 
a drift region having the second conductivity type within the semiconductor substrate disposed below the first active area;
a termination area surrounding the first active area, wherein:
gate electrodes are absent above the first and second insulated trenches in the termination area; and
the termination area includes a contiguous region at the top surface having the first conductivity type; and
at least first and second spacer regions that extend from the drift region at the top surface having the second conductivity type, wherein:
the first spacer region is adjacent to a first end of the first body region nearest the first ends of the first and second insulated trenches and the first spacer extends along the vertical direction from the top surface toward the bottom surface;
the second spacer region is adjacent to a second end of the first body region nearest the second ends of the first and second insulated trenches and the second spacer region extends along the vertical direction from the top surface toward the bottom surface; and 
the first and second spacer regions are configured to electrically isolate the first body region from the contiguous region of the termination area when the transistor is in an on state in which the transistor is configured to provide an drift region.

24.	(Currently Amended) The transistor device of claim 23, further comprising at least third and fourth spacer regions that extend from the drift region at the top surface, wherein:
the third spacer region extends along the vertical direction from the top surface toward the bottom surface and is disposed between the first spacer region and the contiguous region of the termination area;
the fourth spacer region that extends along the vertical direction from the top surface toward the bottom surface and is disposed between the second spacer region and the contiguous region of the termination area.

25.	(Currently Amended) The transistor device of claim 24, further comprising: 
at least a third insulated trench formed within the semiconductor substrate, wherein:
the third insulated trench extends in the vertical direction from the top surface toward the bottom surface and has a depth less than the distance from the top surface to the bottom surface;
the third insulated trench extends in the first lateral direction from a first end to a second end of the second insulated trench;
the third insulated trench has a width defined along the second lateral direction;
a third conductive field plate is disposed within the third insulated trench and extends along the first lateral direction from the first end to the second end of the third insulated trench; 
the third insulated trench includes a first end portion near the first end of the third insulated trench, a second end portion near the second end of the second insulated trench, and a middle portion between the first end and the second end of the third insulated trench that excludes the first end portion and the second end portion of the third insulated trench; 
the middle portion of the third insulated trench is disposed within the active area;

a first body region of the first conductivity type within the semiconductor substrate disposed between the middle portions of the second and third insulated trenches. the second body region extending in the vertical direction from the top surface of the semiconductor substrate toward the bottom surface of the semiconductor;
a second source well within the second body region having the second conductivity type disposed at the top surface that extends into the second body region along the vertical direction and having a depth less than the depth of the second body region; and
a third gate electrode overlying the third field plate above the middle portion of the third insulated trench, the third gate electrode being separated from the third field plate by a gate-field plate insulator material; 
wherein the second body region is separated from the termination area by at least fifth and sixth spacer regions that extend from the drift region; 
wherein the fifth spacer region is adjacent to a first end of the second body region nearest the first ends of the second and third insulated trenches and the fifth spacer extends along the vertical direction from the top surface toward the bottom surface;
wherein the sixth spacer region is adjacent to a second end of the second body region nearest the second ends of the second and third insulated trenches and the sixth spacer region extends along the vertical direction from the top surface toward the bottom surface; and 
wherein the fifth and sixth spacer regions are jointly configured and arranged to electrically isolate the second body region from the contiguous region of the termination area when the transistor is in the on state in which the transistor is configured to provide an electrically conductive path between the second source well and the drift region.

26. 	(Currently Amended) The semiconductor device of claim 1, wherein the termination area 

27. 	(Currently Amended) The semiconductor device of claim 18, wherein the termination area 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment overcomes the prior art rejection because the prior does not teach the first and second spacer extend from the drift region. Rather as shown in figure 28 there is a p-region 8 between the spacer 32a and the drift region 2.
During  the course of a final search Examiner discovered US 2010/0032791 A1. Figures 5C to 5D appear to show the spacers 132 extending from the drift region 120. However, the reference does not teach an insulated trenches, and there are breaks between the end portions of the “trenches”. Further, 123 and 130 do not appear to be body regions rather they appear to be resurf regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822